Citation Nr: 0835554	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  00-14 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi
	

THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.  

2.  Entitlement to service connection for pseudofolliculitis 
barbae, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for disability 
manifested by fatigue, to include as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for disability 
manifested by memory loss, to include as due to an 
undiagnosed illness.  

5.  Entitlement to service connection for disability 
manifested by a sleep disorder, to include as due to an 
undiagnosed illness.  

6.  Entitlement to service connection for disability 
manifested by hair loss, to include as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to 
January 1987 and from October 1990 to May 1991, with service 
in Southwest Asia.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In November 2007, the Board remanded the claims for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.

In April 2008, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for a 
disability manifested by fatigue, to include as due to an 
undiagnosed illness; a disability manifested by a sleep 
disorder, to include as due to an undiagnosed illness; and a 
disability manifested by hair loss, to include as due to an 
undiagnosed illness are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's complaints of shaving bumps have been 
attributed to his known clinical diagnosis of 
pseudofolliculitis barbae.  

3.  The competent evidence of record does not indicate any 
objective finding of memory loss.  

4.  The competent evidence of record does not indicate any 
current residuals of an in-service left ankle injury.

CONCLUSIONS OF LAW

1.  A disability manifested by pseudofolliculitis barbae was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.317 (2007).

2.  A disability manifested by memory loss was not incurred 
in or aggravated by active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2007).  

3.  A chronic left ankle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Under such circumstances, VA's 
duty to notify may not be "satisfied by various post-
decisional communications from which a claimant might have 
been able to infer what evidence the VA found lacking in the 
claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully complaint notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully complaint VCAA 
notification followed by readjudication of the claim such as 
a Statement of the Case (SOC) or Supplemental Statement of 
the Case (SSOC), is sufficient to cure a timing defect.  

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2001 letter sent to the veteran.  
The letter informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which is usually shown 
by medical records or medical opinions.  It also informed the 
veteran and VA's respective duties for obtaining evidence.  
Although this notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of the notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudciated the case by 
way of an April 2002 Supplemental Statement of the Case 
(SSOC) after the notice was provided.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Although this notice was not issued before the 
rating decisions on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims are denied.  
Moreover, a SSOC was issued in July 2007.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and private treatment records.  The veteran 
was also afforded a VA examination in connection with his 
claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The veteran is claiming entitlement to service connection for 
memory loss and pseudofolliculitis barbae.  He contends that 
these disorders are due to an undiagnosed illness incurred 
during his active service in the Persian Gulf.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.  A Persian Gulf veteran is a veteran who had active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(d)(1).  

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.   In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following:  fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

At the outset, the Board notes that the veteran served a tour 
of duty in the Southwest Asia Theater of operations during 
the Persian Gulf War; therefore, he is a "Persian Gulf 
veteran."  See 38 C.F.R. § 3.317.  However, after a review 
of the record, it is determined that the provisions of 38 
C.F.R. § 3.317 do not serve as a basis for an award of 
service connection for the veteran's memory loss and 
pseudofolliculitis barbae.  

Regarding the veteran's memory loss, the competent evidence 
in the present case does not reveal complaints and treatments 
for memory loss over a period exceeding 6 months.  In fact, 
no current disability manifested by memory loss is 
established.  Upon examination in November 2000, the VA 
examiner concluded that the veteran was functioning within 
the average range for his age and education level on tests of 
orientation, memory ability, attention and concentration 
skills, and visuomotor coordination.  The examiner opined 
that there was no evidence of persistent memory deficits or 
persistent deficits in concentration.  

The Board acknowledges the veteran's subjective complaints of 
memory loss, as noted at his April 2008 hearing before the 
undersigned.  In this vein, the veteran is competent to give 
evidence about the symptoms he has experienced. See Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, he has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation or 
diagnosis.  As such, his lay opinion does not constitute 
competent medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

For the foregoing reasons, service connection for a 
disability manifested by memory loss, under the presumptive 
provisions of 38 C.F.R. § 3.317 or otherwise, is precluded.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Regarding the pseudofolliculitis claim, it is noted that the 
veteran's shaving bumps have been attributed to a clinically 
known skin disability.  As such, presumptive  service 
connection on the basis of an undiagnosed illness per 
38 C.F.R. § 3.317(a)(2)(i)(A) is precluded.  Moreover, as the 
etiology behind the skin disorder has not been shown to be 
inconclusive, the pseudofolliculitis is not found to satisfy 
the requirements of a medically unexplained chronic 
multisymptom illness under 38 C.F.R. § 3.317(a)(2)(B), 
eliminating another basis for a grant of presumptive service 
connection.  There are no other applicable presumptive 
provisions for consideration.    

Moreover, because the service treatment records do not show 
treatment for pseudofolliculitis barbae, and because no 
competent evidence causally relates such disorder to active 
service, a grant of direct service connection is not 
appropriate here.  

Turning now to the veteran's left ankle claim, the service 
treatment records reflect no lower extremities abnormalities 
upon entrance into the Army in June 1983, his first period of 
service.  Clinical evaluation of the lower extremities was 
normal, and the veteran was deemed qualified for the Army.  
However, during his second period of service, in an October 
1990 sick call note, the veteran reported injuring his left 
ankle in August 1990 after falling off his scooter.  He 
stated that there was immediate swelling and pain, but no 
popping or echymosis.  The veteran explained that he was 
treated at an emergency room and his left ankle was placed in 
a post splint for approximately two weeks followed by LLC for 
four to six weeks.  On this occasion in October 1990, the 
veteran reported increased soreness along the peroneal nerves 
with effusion.  He was diagnosed with left ankle sprain.  
Thereafter, an April 1991 redeployment examination report 
reflected no abnormalities associated with the veteran's 
lower extremities, but the veteran reported on his April 1991 
report of medical history as having been treated for a chip 
bone on his left ankle.  

Following separation from active service, the evidence of 
record fails to demonstrate any residuals of a left ankle 
injury.  Indeed, a November 2000 VA examination report 
revealed full dorsiflexion and plantarflexion of the left 
ankle.  The examiner indicated that there was no deformity, 
swelling, effusion or instability.  The diagnosis was status 
post healed fracture.  

Based on the above, it is determined that the in-service left 
ankle injury resolved without chronic residuals prior to 
separation from active service.  No current disability has 
been shown.  Accordingly, a grant of service connection is 
not warranted.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this 
conclusion, the Board does acknowledge the veteran's 
complaints of left ankle pain.  In this vein, it is 
acknowledged that the veteran is competent to give evidence 
about the symptoms he has experienced.  Layno v. Brown, 6 
Vet. App. 465 (1994).  However, he is not competent to 
establish a diagnosis of a left ankle disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Lacking such diagnosis, the claim must fail.

In conclusion, the evidence of record does not support a 
grant of entitlement to service connection for 
pseudofolliculitis barbae, to include as due to an 
undiagnosed illness and for a disability manifested by memory 
loss, to include as due to an undiagnosed illness.  The 
evidence also fails to support a grant of service connection 
for a left ankle disability.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); See Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for pseudofolliculitis 
barbae, to include as due to undiagnosed illness is denied.  

Entitlement to service connection for disability manifested 
by memory loss, to include as due to undiagnosed illness is 
denied.  

Entitlement to service connection for a left ankle disability 
is denied.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for a disability 
manifested by fatigue, to include as due to an undiagnosed 
illness; a disability manifested by hair loss, to include as 
due to an undiagnosed illness; and a disability manifested by 
a sleep disorder, to include as due to an undiagnosed 
illness.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

As previously noted, the claims of service connection for 
fatigue, a sleep disorder, and hair loss, are all predicated 
on a theory of an undiagnosed illness due to service in the 
Persian Gulf.   In the present case, the Board notes that the 
veteran was afforded VA examinations for his claimed 
conditions, but the reports of record are inadequate.  In the 
October 2000 VA examination report, the veteran's symptoms 
regarding his fatigue were referenced and the examiner 
reported that the veteran did not meet the requirement for a 
diagnosis of chronic fatigue syndrome.  However,  the 
examiner did not comment as to whether the veteran's claimed 
fatigue was indicative of a chronic disability, i.e., as 
having existed for six months or more or as having resulted 
in intermittent episodes of improvement and worsening over a 
six- month period.  Similarly, an October 2000 VA examination 
report indicates that veteran has some noted sleep pattern 
disturbances; however, the examiner did not determine whether 
the veteran has a current diagnosis associated with his sleep 
problems or whether the veteran's sleep complaints manifest a 
chronic qualifying disability.  Finally, none of the 
examination reports contain commentary regarding the claimed 
hair loss.  As these examination reports do not possess the 
type of specificity required in view of the detailed 
provisions of 38 C.F.R. § 3.317, a more thorough examination 
is thus necessary pursuant to 38 U.S.C.A. § 5103A(d).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:  

1.  Schedule the veteran a VA 
examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed fatigue, memory 
loss, and hair loss.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, and for each 
of the veteran's claimed disorders, the 
examiner is requested to answer the 
following questions:  

a.  Does the veteran have a chronic 
(e.g., existing for six months or more) 
disorder pertaining to his fatigue, 
memory loss and/or hair loss?  

b.  If a chronic disorder is found, can 
such disorder be attributed to a known 
clinical diagnosis?  If not, the examiner 
should so state specifically. 

c.  For each known clinical diagnosis 
rendered in conjunction with the 
veteran's claimed disorders, the examiner 
should provide an opinion as to whether 
there is a medical explanation for such 
illness and whether at least as likely as 
not (e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to either of the 
veteran's periods of active duty service. 

A complete rationale should be given for 
all opinions and conclusions expressed 
the report.

3.  After accomplishing any other 
development deemed appropriate, 
readjudicate the claims currently on 
appeal.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


